PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and respondent’s Amended Answer.
Claimant is employed as a Nursing Assistant at the West Virginia University Medical Center. As a result of clerical error, claimant’s rate of pay was miscalculated for the period of October 1981 through January 1983. The amount of the error was $656.00. Respondent admits the validity of the claim and states that there were sufficient funds on hand from which the claim could have been satisfied during the appropriate fiscal year. In view of the foregoing, the Court makes an award to the claimant in the amount of $656.00.
Award of $656.00.